                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

UNITED STATES OF AMERICA

v.                                                              Case No. 5:12cr5-MW/CJK-1

FREDDIE LEE CHRISTOPHER KNOWLES, IV.

            Defendant.
___________________________/

                                 ORDER ACCEPTING AND ADOPTING
                                  REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 958. Upon consideration, no objections having been filed by the

parties, 1

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Government’s Motion to Dismiss, ECF No. 878, is

GRANTED. The Motion to Vacate, Set Aside, or Correct Sentence, ECF No. 856, is DENIED

and DISMISSED. A Certificate of Appealability is DENIED.” The Clerk shall close the file.

          SO ORDERED on November 13, 2018.


                                                       s/ MARK E. WALKER
                                                       Chief United States District Judge




1
    Defendant has failed to keep the Clerk advised of his mailing address as evidenced by returned mail. ECF No. 959.
